DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 05/16/2022. Claims 1, 2, 9-11, and 18-20 are amended. Claims 8 and 17 have been cancelled. Claims 1-7, 9-16, & 18-20 are presently pending and are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.
Reply to Remarks
Applicant’s arguments, see pages 8-11, filed 08/16/2022, with respect to the rejection(s) of claim(s) 1, 10, and 19 under § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cao, Klein, and Tullimalli.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-15, and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Cao US-20180189717-A1 in view of Klein et al. US-20170169366-A1 and Tullimalli et al., US-20190050475-A1, hereinafter referred to as Cao, Klein, and Tullimalli.
As per claim 1 
Cao discloses [a] method for coordinating trips for multiple users (Systems and methods
for transportation includes a car sharing network that invites ride-sharers to join the network…a
computer receiving a trip request, from one or more riders – Cao Abstract, ¶4), in an
autonomous vehicle system, comprising (autonomous vehicle to pick up the rider(s), Once the
vehicle is able to maneuver safely without the assistance of the driver, the vehicle may become
fully autonomous - Cao Abstract, ¶296): 
receiving, from a first user (Bob is a frequent purchaser of sandwiches – Cao ¶146 (Bob orders the sandwich and his order is then delivered to the optionally autonomous vehicle that delivers the sandwich to his location)), information identifying a destination of a trip to be performed by a first autonomous vehicle (the store, restaurant, or vendor computer sends the customer address to the rider hailing server to analyze package delivery locations and deliver routes, determine when a ride-sharing vehicle may be able to combine its trip serving riders and in the same trip deliver the package to the customer location, store server…customer address…delivery location information…store server may thus create an information rich delivery route, ride-sharing vehicle combines a trip serving riders and also deliver the package to the customer location - Cao ¶123 and ¶125 (so the system develops routes to the location at which the optimally autonomous vehicles will deliver the purchased package, sandwich, or passengers to the customers’ locations)); 
information about one or more additional destinations to be visited by the autonomous vehicle (Information such as boarding time, boarding position, number of vacancies, vehicle license number, transportation fee, etc. to the passenger internet devices and the planned carpool route, passenger pick-up points, drop-off points and parameters are sent to the vehicle – Cao ¶67), 
and generating a trip routing including the identified destination and the one or more additional destinations (In FIG. 1A, the system can treat the rider and the goods/services (collectively passengers) in a route planned by a system 100 (FIG. 3) where a first passenger with an pick-up point (1) and a dropoff point (2), a second passenger with an pick-up point (3) and a drop-off point (4) and a third passenger with an pick-up point (5) and a drop-off point (6), and a route (10) is a union of three optimal routes for the first, second and third passenger from pick-up point (1), (3) and (5) to drop-off points (2), (4) and (6), respectively – Cao FIG. 1A and ¶47).
and dispatching the first autonomous vehicle on a route defined by the trip routing including the identified destination and one or more additional destinations (dispatching, by a computer, an autonomous vehicle to pick up the rider(s) along the cost-effective route, trip location 174 as the passenger 104 shares the transport 110 with the driver 102 – Cao Abstract & ¶96).
Cao does not disclose broadcasting the identified destination to one or more second users,
receiving, from the one or more second users, in response to broadcasting the identified destination to one or more second users; retrieving, from a second autonomous vehicle in a network including the autonomous vehicle, destination information for a user of the second autonomous vehicle; determining that the user of the second autonomous vehicle is traveling to a destination, within a threshold distance from the identified destination of the trip; and displaying, to the first user, information about the second user.
However, Klein teaches broadcasting (requesting adjustments to ride-sharing routes
and schedules…one or more computing devices in communication over a network 502 - Klein
Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)), the
identified destination (add one or more pickup locations and one or more dropoff locations
associated with the potential additional passenger(s) – Klein ¶77), to one or more second users
(potential additional passenger(s)… majority of the initial passenger(s) have accepted the ridesharing request – Klein ¶77);
receiving, from the one or more second users (Potential additional passengers can access the same ride-share scheduling system accessed by the initial passenger(s) to submit a ride-sharing request. Ride-sharing requests can cause an existing ride-sharing route and schedule to be adjusted to accommodate the potential additional passenger(s)., a ride-sharing request from one or more potential additional passengers can be shared with initial passengers. – Klein ¶65, ¶66), in response to (In some examples, an adjustment request received at (204) can originate from a potential additional passenger of the ride-sharing vehicle – Klein Fig 6 (204-210) and ¶49), broadcasting (requesting adjustments to ride-sharing routes and schedules…one or more computing devices in communication over a network 502 – Klein Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)), the identified destination (add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s) – Klein ¶77), to the one or more second users (potential additional passenger(s)… majority of the initial passenger(s) have accepted the ridesharing request – Klein ¶77).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different
passengers/users to separate locations. Klein teaches system of multiple optionally autonomous
vehicles that can respond to multiple transportation requests from different passengers.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Cao, multiple optionally autonomous vehicles that can be tasked by locations/users or the rideshare system to deliver packages or
people to and from separate locations by the system that manages multiple optionally
autonomous vehicles and coordinates the vehicles according to communications amongst initial
and new passengers, as taught by Klein, so that the same vehicle can avoid multiple trips by
picking up/dropping-off people and packages on a single trip and better address the
transportation needs of more than one person.
However, Tullimalli teaches retrieving, from a second autonomous vehicle in a network including the autonomous vehicle, destination information for a user of the second autonomous vehicle; determining that the user of the second autonomous vehicle is traveling to a destination, within a threshold distance from the identified destination of the trip; and displaying, to the first user, information about the second user (Second vehicle 130 may be proximal to vehicle 120….Occupant 114 (C) may ride in second vehicle 130. Occupant C may also have a cell phone equipped with GPS 4., In situations where vehicles are close to one another (e.g., bumper to bumper traffic), information to deduce proximity between the vehicle and the device(s). This information can determine whether the detected devices are associated as occupants of the vehicle., occupancy engine 220 may be enabled to access calendars and other personal information to determine if groups of people have a common goal or destination, vehicles of all SAE levels, destination's location are among the metrics considered, if the occupants are deemed to travel to and from a same destination, provide travel direction, information in memory 540 may be shared with other AD vehicles or databases. – Tullimalli ¶19 & ¶22 & ¶32 & ¶36 & ¶41 & ¶45 & ¶47 & ¶49 & ¶55).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different
passengers/users to separate locations. Tullimalli teaches an occupant detection system that classifies in social settings and clusters users using mobile map applications. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Cao, multiple optionally autonomous vehicles that can be tasked by locations/users or the rideshare system to deliver packages or
people to and from separate locations with an occupant detection system that classifies in social settings and clusters users using mobile map applications., as taught by Tullimalli, to generate higher user satisfaction and reliability, as well as enhance user experiences, see Tullimalli ¶2. 
As per claim 2
Cao in view of Klein and Tullimalli, discloses [t]he method of Claim 1, and as discussed above with respect to claim 1, Cao and Klein disclose the information about one or more additional destinations to be visited by the first autonomous vehicle and Cao further discloses information about one or more tasks to be performed at the one or more additional destinations to be visited by the first autonomous vehicle (the store, restaurant, or vendor computer sends the customer address to the rider hailing server to analyze package delivery locations and deliver routes, determine when a ride-sharing vehicle may be able to combine its trip serving riders and in the same trip deliver the package to the customer location, store server…customer address…delivery location information…store server may thus create an information rich delivery route, ride-sharing vehicle combines a trip serving riders and also deliver the package to the customer location - Cao ¶123, ¶125, ¶131 (so the system develops routes to the location at which the optimally autonomous vehicles will deliver the purchased package, sandwich, or passengers to the customers’ locations)).
As per claim 3 
Cao in view of Klein and Tullimalli, discloses [t]he method of Claim 2, and Cao further discloses further comprising: adjusting the identified destination to another destination (Driver provides a planned route for a specific vehicle before the vehicle is launched . . . the vehicle follows the preplanned route, 3. Same as #2 but driver is allowed to change to a different planned route post launch (e.g., ability to change missions – Cao ¶61 and ¶62), based on the information about the one or more tasks to be performed (the store, restaurant, or vendor computer sends the customer address to the rider hailing server to analyze package delivery locations and deliver routes, determine when a ride-sharing vehicle may be able to combine its trip serving riders and in the same trip deliver the package to the customer location, store server…customer address…delivery location information…store server may thus create an information rich delivery route, ride-sharing vehicle combines a trip serving riders and also deliver the package to the customer location - Cao ¶123 and ¶125 (so the system develops routes to the location at which the optimally autonomous vehicles will deliver the purchased package, sandwich, or passengers to the customers’ locations)), at the one or more additional destinations (In FIG. 1A, the system can treat the rider and the goods/services (collectively passengers) in a route planned by a system 100 (FIG. 3) where a first passenger with an pick-up point (1) and a drop-off point (2), a second passenger with an pick-up point (3) and a drop-off point (4) and a third passenger with an pick-up point (5) and a drop-off point (6), and a route (10) is a union of three optimal routes for the first, second and third passenger from pick-up point (1), (3) and (5) to drop-off points (2), (4) and (6), respectively – Cao ¶47), such that at least a subset of the one or more tasks can be performed at a single destination (the store, restaurant, or vendor computer sends the customer address to the rider hailing server to analyze package delivery locations and deliver routes, determine when a ride-sharing vehicle may be able to combine its trip serving riders and in the same trip deliver the package to the customer location, store server…customer
address…delivery location information…store server may thus create an information rich delivery route, ride-sharing vehicle combines a trip serving riders and also deliver the package
to the customer location - Cao ¶123 and ¶125 (so the system develops routes to the location at
which the optimally autonomous vehicles will deliver the purchased package, sandwich, or
passengers to the customers’ locations)).
As per claim 4 
Cao in view of Klein and Tullimalli, discloses [t]he method of Claim 1, and as discussed above with respect to claim 1, Cao in combination with Klein discloses broadcasting the identified destination to one or more second users. That is, Klein teaches broadcasting (requesting adjustments to ride-sharing routes and schedules…one or more computing devices in
communication over a network 502 - Klein Fig 11 and ¶79 (Figure 11 illustrates communication
amongst multiple passengers)), the identified destination (add one or more pickup locations and
one or more dropoff locations associated with the potential additional passenger(s) – Klein ¶77)
to one or more second users (potential additional passenger(s)… majority of the initial
passenger(s) have accepted the ride-sharing request – Klein ¶77).
Cao does not disclose broadcasting the identified destination to one or more second users.
And Cao further discloses users connected with the first user on one or more social
networks (social network similar, e.g., to facebook.com, and invite others to join him – Cao
¶123, ¶125, ¶146 (the restaurant is a common location from which Bob and friends will order a
package for delivery that will be sent to their locations)).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different
passengers/users to separate locations. Klein teaches system of multiple optionally autonomous
vehicles that can respond to multiple transportation requests from different passengers.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Cao, multiple optionally autonomous
vehicles that can be tasked by locations/users or the rideshare system to deliver packages or
people to and from separate locations by the system that manages multiple optionally
autonomous vehicles and coordinates the vehicles according to communications amongst initial
and new passengers, as taught by Klein, so that the same vehicle can avoid multiple trips by
picking up/dropping-off people and packages on a single trip and better address the
transportation needs of more than one person.
As per claim 5 
Cao in view of Klein and Tullimalli, discloses [t]he method of Claim 1, and as discussed above with respect to claim 1, Cao in combination with Klein discloses broadcasting the identified destination to one or more second users. That is, Klein teaches broadcasting (requesting adjustments to ride-sharing routes and schedules…one or more computing devices in
communication over a network 502 - Klein Fig 11 and ¶79 (Figure 11 illustrates communication
amongst multiple passengers)), the identified destination (add one or more pickup locations and
one or more dropoff locations associated with the potential additional passenger(s) – Klein ¶77),
to one or more second users (potential additional passenger(s)… majority of the initial
passenger(s) have accepted the ride-sharing request – Klein ¶77), to one or more second users (potential additional passenger(s)…majority of the initial passenger(s) have accepted the ride-sharing request – Klein ¶77).
And Cao further discloses to users within a geographic region based on one or more of a
location of the first user or the identified destination (an area that encompasses a neighborhood
community in a threshold geographical radius from the registered user who creates the item
group – Cao ¶123, ¶125, ¶146, ¶151 (the geographical area contains the locations of the users who had ordered the store/restaurant to contact an optionally autonomous vehicle to deliver
packages to)).
Cao does not disclose broadcasting the identified destination to one or more second users comprises broadcasting the identified destination. However, Klein teaches comprises broadcasting (requesting adjustments to ride-sharing routes and schedules…one or more
computing devices in communication over a network 502 - Klein Fig 11 and ¶79 (Figure 11
illustrates communication amongst multiple passengers)), the identified destination (add one or
more pickup locations and one or more dropoff locations associated with the potential additional
passenger(s) – Klein ¶77).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different
passengers/users to separate locations. Klein teaches system of multiple optionally autonomous
vehicles that can respond to multiple transportation requests from different passengers.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Cao, multiple optionally autonomous
vehicles that can be tasked by locations/users or the rideshare system to deliver packages or
people to and from separate locations by the system that manages multiple optionally
autonomous vehicles and coordinates the vehicles according to communications amongst initial
and new passengers, as taught by Klein, so that the same vehicle can avoid multiple trips by
picking up/dropping-off people and packages on a single trip and better address the
transportation needs of more than one person.
As per claim 6
Cao in view of Klein and Tullimalli, discloses [t]he method of Claim 1, and as discussed above with respect to claim 1, Cao in combination with Klein discloses broadcasting the identified destination to one or more second users within a threshold distance along a route from a current location of the first user to the identified destination. And Cao further discloses users (The first rider then forwards the destination to one or more additional riders– Cao ¶114).
Cao does not disclose broadcasting the identified destination to one or more second users, within a threshold distance along a route from a current location of the first user to the identified destination.
However, Klein teaches broadcasting (requesting adjustments to ridesharing routes and schedules…one or more computing devices in communication over a network 502 - Klein Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)), the identified destination (add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s) – Klein ¶77), to one or more second users (potential additional passenger(s)… majority of the initial passenger(s) have accepted the ride-sharing request – Klein ¶77), comprises broadcasting (requesting adjustments to ridesharing routes and schedules…one or more computing devices in communication over a network 502 - Klein Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)), the identified destination (add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s) – Klein ¶77), within a threshold distance along a route from a current location of the first user to the identified destination (A ride-sharing request is received from a potential additional passenger in proximity to the ride-sharing route… Relevant, real-time information such as the pickup location and dropoff location of the potential additional passenger and the effect that these locations would have on a ride-sharing route can be weighed against a potential cost savings to the initial passengers – Klein ¶36).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different passengers/users to separate locations. Klein teaches system of multiple optionally autonomous
vehicles that can respond to multiple transportation requests from different passengers.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Cao, multiple optionally autonomous
vehicles that can be tasked by locations/users or the rideshare system to deliver packages or
people to and from separate locations by the system that manages multiple optionally
autonomous vehicles and coordinates the vehicles according to communications amongst initial
and new passengers, as taught by Klein, so that the same vehicle can avoid multiple trips by
picking up/dropping-off people and packages on a single trip and better address the
transportation needs of more than one person.
As per claim 9 
Cao in view of Klein and Tullimalli, discloses [t]he method of claim 1, but Cao does not
disclose wherein the second autonomous vehicle comprises: an autonomous vehicle that has
arrived at the identified destination within a first threshold amount of time from a time at which
the information identifying the destination of the trip to be performed by the first autonomous vehicle was received from the first user, or an autonomous vehicle scheduled to reach the identified destination within a second threshold amount of time from a projected arrival time of the first autonomous vehicle at the identified destination.
However, Tullimalli teaches wherein the second autonomous vehicle comprises, an autonomous vehicle, that has arrived at the identified destination, to be performed by the first autonomous vehicle, was received from the first user (Second vehicle 130 may be proximal to vehicle 120….Occupant 114 (C) may ride in second vehicle 130. Occupant C may also have a cell phone equipped with GPS 4., In situations where vehicles are close to one another (e.g., bumper to bumper traffic), information to deduce proximity between the vehicle and the device(s). This information can determine whether the detected devices are associated as occupants of the vehicle., occupancy engine 220 may be enabled to access calendars and other personal information to determine if groups of people have a common goal or destination, vehicles of all SAE levels, destination's location are among the metrics considered, if the occupants are deemed to travel to and from a same destination, provide travel direction, information in memory 540 may be shared with other AD vehicles or databases. – Tullimalli ¶19 & ¶22 & ¶32 & ¶36 & ¶41 & ¶45 & ¶47 & ¶49 & ¶55).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different
passengers/users to separate locations. Tullimalli teaches an occupant detection system that classifies in social settings and clusters users using mobile map applications. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Cao, multiple optionally autonomous vehicles that can be tasked by locations/users or the rideshare system to deliver packages or
people to and from separate locations with an occupant detection system that classifies in social settings and clusters users using mobile map applications., as taught by Tullimalli, to generate higher user satisfaction and reliability, as well as enhance user experiences, see Tullimalli ¶2. 
Klein teaches within a first threshold amount of time (determining (220) a first travel
time, the estimated arrival time or delay time for a potential additional passenger requesting a
schedule adjustment – Klein ¶29, ¶51), from a time at which the information identifying the
destination of the trip (The ride-sharing schedules can include planned stops for one or more route locations including pickup and dropoff locations at one or more predetermined stop times.
– Klein ¶26), or an autonomous vehicle scheduled to reach the identified destination (The ridesharing schedules… autonomous vehicle, second travel time between the second geographic
location and the selected route location – Klein ¶26, ¶51), within a second threshold amount of
time from a projected arrival time of the first autonomous vehicle at the identified destination
(autonomous vehicle, travel times of the bus and user whether the user will be at his bus stop
after the expected stop time for the bus, determining (220) … a second travel time for reaching a
selected route location. - Klein ¶26, ¶31, ¶51).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different
passengers/users to separate locations. Klein teaches system of multiple optionally autonomous
vehicles that can respond to multiple transportation requests from different passengers.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Cao, multiple optionally autonomous
vehicles that can be tasked by locations/users or the rideshare system to deliver packages or
people to and from separate locations by the system that manages multiple optionally
autonomous vehicles and coordinates the vehicles according to communications amongst initial
and new passengers, as taught by Klein, so that the same vehicle can avoid multiple trips by
picking up/dropping-off people and packages on a single trip and better address the
transportation needs of more than one person.
As per claim 10
Cao discloses [a] system, comprising (the invention is implemented in a computer program executed on a programmable computer having a processor, a data storage system, volatile and non-volatile memory and/or storage elements, at least one input device and at least one output device – Cao ¶303): 
a memory having instructions stored thereon (the invention is implemented in a computer program executed on a programmable computer having a processor, a data storage system, volatile and non-volatile memory and/or storage elements, at least one input device and at least one output device – Cao ¶303): 
and a processor configured to execute the executable instructions to cause the system to (the invention is implemented in a computer program executed on a programmable computer having a processor, a data storage system, volatile and non-volatile memory and/or storage elements, at least one input device and at least one output device – Cao ¶303), 
receive, from a first user (Bob is a frequent purchaser of sandwiches – Cao ¶146 (Bob orders the sandwich and his order is then delivered to the optionally autonomous vehicle that delivers the sandwich to his location)), information identifying a destination of a trip to be performed by a first autonomous vehicle (the store, restaurant, or vendor computer sends the customer address to the rider hailing server to analyze package delivery locations and deliver routes, determine when a ride-sharing vehicle may be able to combine its trip serving riders and in the same trip deliver the package to the customer location, store server…customer address…delivery location information…store server may thus create an information rich delivery route, ride-sharing vehicle combines a trip serving riders and also deliver the package to the customer location - Cao ¶123 and ¶125 (so the system develops routes to the location at which the optimally autonomous vehicles will deliver the purchased package, sandwich, or passengers to the customers’ locations)), information about one or more additional destinations to be visited by the first autonomous vehicle (Information such as boarding time, boarding position, number of vacancies, vehicle license number, transportation fee, etc. to the passenger internet devices and the planned carpool route, passenger pick-up points, drop-off points and parameters are sent to the vehicle – Cao ¶67); 
generate a trip routing including the identified destination and the one or more additional destinations (In FIG. 1A, the system can treat the rider and the goods/services (collectively passengers) in a route planned by a system 100 (FIG. 3) where a first passenger with an pick-up point (1) and a dropoff point (2), a second passenger with an pick-up point (3) and a drop-off point (4) and a third passenger with an pick-up point (5) and a drop-off point (6), and a route (10) is a union of three optimal routes for the first, second and third passenger from pick-up point (1), (3) and (5) to drop-off points (2), (4) and (6), respectively – Cao FIG. 1A and ¶47); and
dispatch the first autonomous vehicle on a route defined by the trip routing including the identified destination and one or more additional destinations (dispatching, by a computer, an autonomous vehicle to pick up the rider(s) along the cost-effective route, trip location 174 as the passenger 104 shares the transport 110 with the driver 102 – Cao Abstract & ¶96).
Cao does not disclose broadcast the identified destination to one or more second users,
receiving, from the one or more second users, in response to the broadcast of the identified destination to the one or more second users; retrieve, from a second autonomous vehicle in a network including the autonomous vehicle, destination information for a user of the second autonomous vehicle; determine that the user of the second autonomous vehicle is traveling to a destination, within a threshold distance from the identified destination of the trip; and display, to the first user, information about the second user. 
However, Klein teaches broadcast (requesting adjustments to ride-sharing routes and schedules…one or more computing devices in communication over a network 502 – Klein Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)), the identified destination (add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s) – Klein ¶77) to one or more second users (potential additional passenger(s)… majority of the initial passenger(s) have accepted the ridesharing request – Klein ¶77), receive, from the one or more second users (Potential additional passengers can access the same ride-share scheduling system accessed by the initial passenger(s) to submit a ride-sharing request. Ride-sharing requests can cause an existing ride-sharing route and schedule to be adjusted to accommodate the potential additional passenger(s)., a ride-sharing request from one or more potential additional passengers can be shared with initial passengers. – Klein ¶65, ¶66), in response to (In some examples, an adjustment request received at (204) can originate from a potential additional passenger of the ride-sharing vehicle – Klein Fig 6 (204-210) and ¶49), to the broadcast (requesting adjustments to ride-sharing routes and schedules…one or more computing devices in communication over a network 502 – Klein Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)), of the identified destination (add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s) – Klein ¶77), to the one or more second users (potential additional passenger(s)… majority of the initial passenger(s) have accepted the ridesharing request – Klein ¶77).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different
passengers/users to separate locations. Klein teaches system of multiple optionally autonomous
vehicles that can respond to multiple transportation requests from different passengers.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Cao, multiple optionally autonomous vehicles that can be tasked by locations/users or the rideshare system to deliver packages or
people to and from separate locations by the system that manages multiple optionally
autonomous vehicles and coordinates the vehicles according to communications amongst initial
and new passengers, as taught by Klein, so that the same vehicle can avoid multiple trips by
picking up/dropping-off people and packages on a single trip and better address the
transportation needs of more than one person.
However, Tullimalli teaches retrieve, from a second autonomous vehicle in a network including the autonomous vehicle, destination information for a user of the second autonomous vehicle; determine that the user of the second autonomous vehicle is traveling to a destination, within a threshold distance from the identified destination of the trip; and display, to the first user, information about the second user (Second vehicle 130 may be proximal to vehicle 120….Occupant 114 (C) may ride in second vehicle 130. Occupant C may also have a cell phone equipped with GPS 4., In situations where vehicles are close to one another (e.g., bumper to bumper traffic), information to deduce proximity between the vehicle and the device(s). This information can determine whether the detected devices are associated as occupants of the vehicle., occupancy engine 220 may be enabled to access calendars and other personal information to determine if groups of people have a common goal or destination, vehicles of all SAE levels, destination's location are among the metrics considered, if the occupants are deemed to travel to and from a same destination, provide travel direction, information in memory 540 may be shared with other AD vehicles or databases. – Tullimalli ¶19 & ¶22 & ¶32 & ¶36 & ¶41 & ¶45 & ¶47 & ¶49 & ¶55).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different
passengers/users to separate locations. Tullimalli teaches an occupant detection system that classifies in social settings and clusters users using mobile map applications. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Cao, multiple optionally autonomous vehicles that can be tasked by locations/users or the rideshare system to deliver packages or
people to and from separate locations with an occupant detection system that classifies in social settings and clusters users using mobile map applications., as taught by Tullimalli, to generate higher user satisfaction and reliability, as well as enhance user experiences, see Tullimalli ¶2. 
As per claim 11
Cao in view of Klein and Tullimalli, discloses [t]he system of Claim 10, and as discussed above with respect to claim 10, Cao and Klein disclose wherein information about one or more additional destinations to be visited by the first autonomous vehicle and Cao further discloses wherein information about one or more tasks to be performed at the one or more additional destinations to be visited by the first autonomous vehicle (the store, restaurant, or vendor computer sends the customer address to the rider hailing server to analyze package delivery locations and deliver routes, determine when a ride-sharing vehicle may be able to combine its trip serving riders and in the same trip deliver the package to the customer location, store server…customer address…delivery location information…store server may thus create an information rich delivery route, ride-sharing vehicle combines a trip serving riders and also deliver the package to the customer location - Cao ¶123, ¶125, ¶131 (so the system develops routes to the location at which the optimally autonomous vehicles will deliver the purchased package, sandwich, or passengers to the customers’ locations)).
As per claim 12
Cao in view of Klein and Tullimalli, discloses [t]he system of Claim 11, and Cao further discloses wherein the processor is configured to cause the system to (the invention is implemented in a computer program executed on a programmable computer having a processor, a data storage system, volatile and non-volatile memory and/or storage elements, at least one input device and at least one output device – Cao ¶303), adjust the identified destination to another destination (Driver provides a planned route for a specific vehicle before the vehicle is launched . . . the vehicle follows the pre-planned route, 3. Same as #2 but driver is allowed to change to a different planned route post launch (e.g., ability to change missions – Cao ¶61 and ¶62), based on the information about the one or more tasks to be performed (the store, restaurant, or vendor computer sends the customer address to the rider hailing server to analyze package delivery locations and deliver routes, determine when a ride-sharing vehicle may be able to combine its trip serving riders and in the same trip deliver the package to the customer location, store server…customer address…delivery location information…store server may thus create an information rich delivery route, ride-sharing vehicle combines a trip serving riders and also deliver the package to the customer location - Cao ¶123 and ¶125 (so the system develops routes to the location at which the optimally autonomous vehicles will deliver the purchased package, sandwich, or passengers to the customers’ locations)), at the one or more additional destinations (In FIG. 1A, the system can treat the rider and the goods/services (collectively passengers) in a route planned by a system 100 (FIG. 3) where a first passenger with an pick-up point (1) and a drop-off point (2), a second passenger with an pick-up point (3) and a drop-off point (4) and a third passenger with an pick-up point (5) and a drop-off point (6), and a route (10) is a union of three optimal routes for the first, second and third passenger from pick-up point (1), (3) and (5) to drop-off points (2), (4) and (6), respectively – Cao ¶47), such that at least a subset of the one or more tasks can be performed at a single destination (the store, restaurant, or vendor computer sends the customer address to the rider hailing server to analyze package delivery locations and deliver routes, determine when a ride-sharing vehicle may be able to combine its trip serving riders and in the same trip deliver the package to the customer location, store server…customer address…delivery location information…store server may thus create an information rich delivery route, ride-sharing vehicle combines a trip serving riders and also deliver the package to the customer location - Cao ¶123 and ¶125 (so the system develops routes to the location at which the optimally autonomous vehicles will deliver the purchased package, sandwich, or passengers to the customers’ locations)).
As per claim 13
Cao in view of Klein and Tullimalli, discloses [t]he system of Claim 10, and as discussed with respect to claim 10, Cao in combination with Klein discloses wherein in order to broadcast the identified destination to one or more second users, broadcast the identified destination. That is, Klein teaches wherein in order to broadcast (requesting adjustments to ridesharing routes and schedules…one or more computing devices in communication over a network 502 - Klein Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)), the identified destination (add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s) – Klein ¶77), to one or more second users (potential additional passenger(s)… majority of the initial passenger(s) have accepted the ride-sharing request – Klein ¶77), broadcast (requesting adjustments to ridesharing routes and schedules…one or more computing devices in communication over a network 502 - Klein Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)), the identified destination (add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s) – Klein ¶77).
And Cao further discloses the processor is configured to cause the system to (the invention is implemented in a computer program executed on a programmable computer having a processor, a data storage system, volatile and non-volatile memory and/or storage elements, at least one input device and at least one output device – Cao ¶303), to users connected with the first user on one or more social networks (social network similar, e.g., to facebook.com, and invite others to join him – Cao ¶123, ¶125, ¶146 (the restaurant is a common location from which Bob and friends will order a package for delivery that will be sent to their locations)).
Cao does not disclose wherein in order to broadcast the identified destination to one or more second users, broadcast the identified destination.
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different passengers/users to separate locations. Klein teaches system of multiple optionally autonomous
vehicles that can respond to multiple transportation requests from different passengers.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Cao, multiple optionally autonomous
vehicles that can be tasked by locations/users or the rideshare system to deliver packages or
people to and from separate locations by the system that manages multiple optionally
autonomous vehicles and coordinates the vehicles according to communications amongst initial
and new passengers, as taught by Klein, so that the same vehicle can avoid multiple trips by
picking up/dropping-off people and packages on a single trip and better address the
transportation needs of more than one person.
As per claim 14
Cao in view of Klein and Tullimalli, discloses [t]he system of Claim 10, and as discussed above with respect to claim 10, Cao in combination with Klein discloses wherein in order to broadcast the identified destination to one or more second users. That is, Klein teaches wherein in order to broadcast (requesting adjustments to ride-sharing routes and schedules…one or more computing devices in communication over a network 502 - Klein Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)), the identified destination (add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s) – Klein ¶77), to one or more second users (potential additional passenger(s)… majority of the initial passenger(s) have accepted the ride-sharing request – Klein ¶77), broadcast (requesting adjustments to ridesharing routes and schedules…one or more computing devices in communication over a network 502 - Klein Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)), the identified destination (add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s) – Klein ¶77).
And Cao further discloses the processor is configured to cause the system to (the invention is implemented in a computer program executed on a programmable computer having a processor, a data storage system, volatile and non-volatile memory and/or storage elements, at least one input device and at least one output device – Cao ¶303), to users within a geographic region based on one or more of a location of the first user or the identified destination (an area that encompasses a neighborhood community in a threshold geographical radius from the registered user who creates the item group – Cao ¶123, ¶125, ¶146, ¶151 (the geographical area contains the locations of the users who had ordered the store/restaurant to contact an optionally autonomous vehicle to deliver packages to)).
Cao does not disclose wherein in order to broadcast the identified destination to one or more second users, broadcast the identified destination.
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different
passengers/users to separate locations. Klein teaches system of multiple optionally autonomous
vehicles that can respond to multiple transportation requests from different passengers.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Cao, multiple optionally autonomous
vehicles that can be tasked by locations/users or the rideshare system to deliver packages or
people to and from separate locations by the system that manages multiple optionally
autonomous vehicles and coordinates the vehicles according to communications amongst initial
and new passengers, as taught by Klein, so that the same vehicle can avoid multiple trips by
picking up/dropping-off people and packages on a single trip and better address the
transportation needs of more than one person.
As per claim 15
Cao in view of Klein and Tullimalli, discloses [t]he system of Claim 10, and as discussed above with respect to claim 10, Cao in combination with Klein discloses wherein in order to broadcast the identified destination to one or more second users. And Cao further discloses, the processor is configured to cause the system to (the invention is implemented in a computer program executed on a programmable computer having a processor, a data storage system, volatile and non-volatile memory and/or storage elements, at least one input device and at least one output device – Cao ¶303), to users (The first rider then forwards the destination to one or more additional riders– Cao ¶114). 
Cao does not disclose broadcast the identified destination [to users] within a threshold distance along a route from a current location of the first user to the identified destination.
That is, Klein teaches wherein in order to broadcast (requesting adjustments to ride-sharing routes and schedules…one or more computing devices in communication over a network 502 - Klein Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)), the identified destination (add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s) – Klein ¶77), to one or more second users (potential additional passenger(s)… majority of the initial passenger(s) have accepted the ride-sharing request – Klein ¶77), broadcast (requesting adjustments to ridesharing routes and schedules…one or more computing devices in communication over a network 502 - Klein Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)), the identified destination (add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s) – Klein ¶77).
However, Klein teaches [to users] within a threshold distance along a route from a current location of the first user to the identified destination (A ride-sharing request is received from a potential additional passenger in proximity to the ride-sharing route… Relevant, real-time information such as the pickup location and dropoff location of the potential additional
passenger and the effect that these locations would have on a ride-sharing route can be weighed
against a potential cost savings to the initial passengers – Klein ¶36).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different
passengers/users to separate locations. Klein teaches system of multiple optionally autonomous
vehicles that can respond to multiple transportation requests from different passengers.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Cao, multiple optionally autonomous
vehicles that can be tasked by locations/users or the rideshare system to deliver packages or
people to and from separate locations by the system that manages multiple optionally
autonomous vehicles and coordinates the vehicles according to communications amongst initial
and new passengers, as taught by Klein, so that the same vehicle can avoid multiple trips by
picking up/dropping-off people and packages on a single trip and better address the
transportation needs of more than one person.
As per claim 18
Cao in view of Klein and Tullimalli, discloses [t]he system of claim 10, and Cao does not disclose wherein the second autonomous vehicle comprises: an autonomous vehicle that has arrived at the identified destination within a first threshold amount of time from a time at which the information identifying the destination of the trip to be performed by the first autonomous vehicle was received from the first user, or an autonomous vehicle scheduled to reach the identified destination within a second threshold amount of time from a projected arrival time of the first autonomous vehicle at the identified destination.
However, Tullimalli teaches wherein the second autonomous vehicle comprises, an autonomous vehicle, that has arrived at the identified destination, to be performed by the first autonomous vehicle, was received from the first user (Second vehicle 130 may be proximal to vehicle 120….Occupant 114 (C) may ride in second vehicle 130. Occupant C may also have a cell phone equipped with GPS 4., In situations where vehicles are close to one another (e.g., bumper to bumper traffic), information to deduce proximity between the vehicle and the device(s). This information can determine whether the detected devices are associated as occupants of the vehicle., occupancy engine 220 may be enabled to access calendars and other personal information to determine if groups of people have a common goal or destination, vehicles of all SAE levels, destination's location are among the metrics considered, if the occupants are deemed to travel to and from a same destination, provide travel direction, information in memory 540 may be shared with other AD vehicles or databases. – Tullimalli ¶19 & ¶22 & ¶32 & ¶36 & ¶41 & ¶45 & ¶47 & ¶49 & ¶55).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different
passengers/users to separate locations. Tullimalli teaches an occupant detection system that classifies in social settings and clusters users using mobile map applications. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Cao, multiple optionally autonomous vehicles that can be tasked by locations/users or the rideshare system to deliver packages or
people to and from separate locations with an occupant detection system that classifies in social settings and clusters users using mobile map applications., as taught by Tullimalli, to generate higher user satisfaction and reliability, as well as enhance user experiences, see Tullimalli ¶2. 
However, Klein teaches within a first threshold amount of time (determining (220) a first
travel time, the estimated arrival time or delay time for a potential additional passenger
requesting a schedule adjustment – Klein ¶29, ¶51), from a time at which the information
identifying the destination of the trip (The ride-sharing schedules can include planned stops
for one or more route locations including pickup and dropoff locations at one or more
predetermined stop times. – Klein ¶26), or an autonomous vehicle scheduled to reach the
identified destination (The ride-sharing schedules… autonomous vehicle, second travel time
between the second geographic location and the selected route location – Klein ¶26, ¶51) within
a second threshold amount of time from a projected arrival time of the first autonomous vehicle at the identified destination (autonomous vehicle, travel times of the bus and user whether the user will be at his bus stop after the expected stop time for the bus, determining (220) … a second travel time for reaching a selected route location. - Klein ¶26, ¶31, ¶51).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different
passengers/users to separate locations. Klein teaches system of multiple optionally autonomous
vehicles that can respond to multiple transportation requests from different passengers.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Cao, multiple optionally autonomous
vehicles that can be tasked by locations/users or the rideshare system to deliver packages or
people to and from separate locations by the system that manages multiple optionally autonomous vehicles and coordinates the vehicles according to communications amongst initial
and new passengers, as taught by Klein, so that the same vehicle can avoid multiple trips by
picking up/dropping-off people and packages on a single trip and better address the
transportation needs of more than one person.
As per claim 19
Cao discloses [a] computer-readable medium having instructions stored thereon which,
when executed by a processor (the invention is implemented in a computer program executed on
a programmable computer having a processor, a data storage system, volatile and non-volatile
memory and/or storage elements, at least one input device and at least one output device – Cao
¶303), performs an operation for coordinating trips (matching, by the computer, the trip request
to one or more routes, The system planning ride-share routes for vehicles – Cao Abstract and
¶67), for multiple users (collectively passengers- Cao Fig 1 and ¶47), in an autonomous vehicle
system, comprising (autonomous vehicle to pick up the rider(s), Once the vehicle is able to
maneuver safely without the assistance of the driver, the vehicle may become fully autonomous - Cao abstract, ¶296): receiving, from a first user (Bob is a frequent purchaser of sandwiches –
Cao ¶146 (Bob orders the sandwich and his order is then delivered to the optionally
autonomous vehicle that delivers the sandwich to his location)), information identifying a
destination of a trip to be performed by a first autonomous vehicle (the store, restaurant, or vendor computer sends the customer address to the rider hailing server to analyze package delivery locations and deliver routes, determine when a ride-sharing vehicle may be able to combine its trip serving riders and in the same trip deliver the package to the customer location, store server…customer address…delivery location information…store server may thus create an
information rich delivery route, ride-sharing vehicle combines a trip serving riders and also
deliver the package to the customer location - Cao ¶123 and ¶125 (so the system develops routes
to the location at which the optimally autonomous vehicles will deliver the purchased package,
sandwich, or passengers to the customers’ locations)); information about one or more additional
destinations to be visited by the first autonomous vehicle (Information such as boarding time,
boarding position, number of vacancies, vehicle license number, transportation fee, etc. to the
passenger internet devices and the planned carpool route, passenger pick-up points, drop-off
points and parameters are sent to the vehicle – Cao ¶67), and generating a trip routing including
the identified destination and the one or more additional destinations (In FIG. 1A, the system can
treat the rider and the goods/services (collectively passengers) in a route planned by a
system 100 (FIG. 3) where a first passenger with an pick-up point (1) and a drop-off point (2), a
second passenger with an pick-up point (3) and a drop-off point (4) and a third passenger with
an pick-up point (5) and a drop-off point (6), and a route (10) is a union of three optimal routes
for the first, second and third passenger from pick-up point (1), (3) and (5) to drop-off points (2),
(4) and (6), respectively – Cao FIG. 1A and ¶47); and
dispatch the first autonomous vehicle on a route defined by the trip routing including the identified destination and one or more additional destinations (dispatching, by a computer, an autonomous vehicle to pick up the rider(s) along the cost-effective route, trip location 174 as the passenger 104 shares the transport 110 with the driver 102 – Cao Abstract & ¶96).
Cao does not disclose broadcasting the identified destination to one or more second users,
receiving, from the one or more second users, in response to broadcasting the identified destination to one or more second users; retrieving, from a second autonomous vehicle in a network including the autonomous vehicle, destination information for a user of the second autonomous vehicle; determining that the user of the second autonomous vehicle is traveling to a destination, within a threshold distance from the identified destination of the trip; and displaying, to the first user, information about the second user.
However, Klein teaches broadcasting (requesting adjustments to ride-sharing routes
and schedules…one or more computing devices in communication over a network 502 - Klein
Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)), the
identified destination (add one or more pickup locations and one or more dropoff locations
associated with the potential additional passenger(s) – Klein ¶77), to one or more second users
(potential additional passenger(s)… majority of the initial passenger(s) have accepted the ridesharing request – Klein ¶77), receiving, from the one or more second users (Potential
additional passengers can access the same ride-share scheduling system accessed by the
initial passenger(s) to submit a ride-sharing request. Ride-sharing requests can cause an
existing ride-sharing route and schedule to be adjusted to accommodate the potential
additional passenger(s)., a ride-sharing request from one or more potential additional passengers can be shared with initial passengers. – Klein ¶65, ¶66), in response to (In some examples, an adjustment request received at (204) can originate from a potential additional passenger of the ride-sharing vehicle – Klein Fig 6 (204-210) and ¶49), broadcasting (requesting adjustments to ride-sharing routes and schedules…one or more computing devices in communication over a network 502 – Klein Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)), the identified destination (add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s) – Klein ¶77), to the one or more second users (potential additional passenger(s)… majority of the initial passenger(s) have accepted the ridesharing request – Klein ¶77).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different
passengers/users to separate locations. Klein teaches system of multiple optionally autonomous
vehicles that can respond to multiple transportation requests from different passengers.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Cao, multiple optionally autonomous
vehicles that can be tasked by locations/users or the rideshare system to deliver packages or
people to and from separate locations by the system that manages multiple optionally
autonomous vehicles and coordinates the vehicles according to communications amongst initial
and new passengers, as taught by Klein, so that the same vehicle can avoid multiple trips by
picking up/dropping-off people and packages on a single trip and better address the
transportation needs of more than one person.
However, Tullimalli teaches retrieving, from a second autonomous vehicle in a network including the autonomous vehicle, destination information for a user of the second autonomous vehicle; determining that the user of the second autonomous vehicle is traveling to a destination, within a threshold distance from the identified destination of the trip; and displaying, to the first user, information about the second user (Second vehicle 130 may be proximal to vehicle 120….Occupant 114 (C) may ride in second vehicle 130. Occupant C may also have a cell phone equipped with GPS 4., In situations where vehicles are close to one another (e.g., bumper to bumper traffic), information to deduce proximity between the vehicle and the device(s). This information can determine whether the detected devices are associated as occupants of the vehicle., occupancy engine 220 may be enabled to access calendars and other personal information to determine if groups of people have a common goal or destination, vehicles of all SAE levels, destination's location are among the metrics considered, if the occupants are deemed to travel to and from a same destination, provide travel direction, information in memory 540 may be shared with other AD vehicles or databases. – Tullimalli ¶19 & ¶22 & ¶32 & ¶36 & ¶41 & ¶45 & ¶47 & ¶49 & ¶55).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different
passengers/users to separate locations. Tullimalli teaches an occupant detection system that classifies in social settings and clusters users using mobile map applications. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Cao, multiple optionally autonomous vehicles that can be tasked by locations/users or the rideshare system to deliver packages or
people to and from separate locations with an occupant detection system that classifies in social settings and clusters users using mobile map applications., as taught by Tullimalli, to generate higher user satisfaction and reliability, as well as enhance user experiences, see Tullimalli ¶2. 
As per claim 20 
Cao in view of Klein and Tullimalli, discloses [t]he computer-readable medium of claim 19, and Cao does not disclose the second autonomous vehicle comprises an autonomous vehicle that has arrived at the identified destination within a first threshold amount of time from a time at which the information identifying the destination of the trip to be performed by the first autonomous vehicle was received from the first user, or an autonomous vehicle scheduled to reach the identified destination within a second threshold amount of time from a projected arrival time of the first autonomous vehicle at the identified destination.
However, Tullimalli teaches the second autonomous vehicle comprises, an autonomous vehicle, that has arrived at the identified destination, to be performed by the first autonomous vehicle, was received from the first user (Second vehicle 130 may be proximal to vehicle 120….Occupant 114 (C) may ride in second vehicle 130. Occupant C may also have a cell phone equipped with GPS 4., In situations where vehicles are close to one another (e.g., bumper to bumper traffic), information to deduce proximity between the vehicle and the device(s). This information can determine whether the detected devices are associated as occupants of the vehicle., occupancy engine 220 may be enabled to access calendars and other personal information to determine if groups of people have a common goal or destination, vehicles of all SAE levels, destination's location are among the metrics considered, if the occupants are deemed to travel to and from a same destination, provide travel direction, information in memory 540 may be shared with other AD vehicles or databases. – Tullimalli ¶19 & ¶22 & ¶32 & ¶36 & ¶41 & ¶45 & ¶47 & ¶49 & ¶55).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different
passengers/users to separate locations. Tullimalli teaches an occupant detection system that classifies in social settings and clusters users using mobile map applications. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Cao, multiple optionally autonomous vehicles that can be tasked by locations/users or the rideshare system to deliver packages or
people to and from separate locations with an occupant detection system that classifies in social settings and clusters users using mobile map applications., as taught by Tullimalli, to generate higher user satisfaction and reliability, as well as enhance user experiences, see Tullimalli ¶2. 
However, Klein teaches within a first threshold amount of time (determining (220) a first travel time, the estimated arrival time or delay time for a potential additional passenger requesting a schedule adjustment – Klein ¶29, ¶51), from a time at which the information identifying the destination of the trip (The ride-sharing schedules can include planned stops for one or more route locations including pickup and dropoff locations at one or more predetermined stop times. – Klein ¶26) autonomous vehicle scheduled to reach the identified destination (The ride-sharing schedules… autonomous vehicle, second travel time between the second geographic location and the selected route location – Klein ¶26, ¶51), within a second threshold amount of time from a projected arrival time of the first autonomous vehicle at the identified destination (autonomous vehicle, travel times of the bus and user whether the user will be at his bus stop after the expected stop time for the bus, determining (220) … a second travel time for reaching a selected route location. - Klein ¶26, ¶31, ¶51).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different passengers/users to separate locations. Klein teaches system of multiple optionally autonomous
vehicles that can respond to multiple transportation requests from different passengers.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Cao, multiple optionally autonomous
vehicles that can be tasked by locations/users or the rideshare system to deliver packages or
people to and from separate locations by the system that manages multiple optionally
autonomous vehicles and coordinates the vehicles according to communications amongst initial
and new passengers, as taught by Klein, so that the same vehicle can avoid multiple trips by
picking up/dropping-off people and packages on a single trip and better address the
transportation needs of more than one person.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cao and
Klein and Tullimalli, as applied to claims 1 and 10 above and further in view of Demiralp et al., US-20210227049-A1, hereinafter referred to as Cao, Klein, Tullimalli, and Demiralp.
As per claim 7 
Cao in view of Klein and Tullimalli, discloses [t]he method of Claim 1, and as discussed above with respect to claim 1, Cao in combination with Klein discloses broadcasting the identified destination to one or more second users comprises broadcasting a cutoff time, and wherein the trip routing is generated upon reaching the cutoff time.
Cao does not disclose broadcasting the identified destination to one or more second users comprises broadcasting a cutoff time, and wherein the trip routing is generated upon reaching the cutoff time.
However, Klein teaches broadcasting (requesting adjustments to ride-sharing routes and schedules…one or more computing devices in communication over a network 502 - Klein Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)), the identified destination (add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s) – Klein ¶77), to one or more second users (potential additional passenger(s)… majority of the initial passenger(s) have accepted the ride-sharing request – Klein ¶77), comprises broadcast (requesting adjustments to ridesharing routes and schedules…one or more computing devices in communication over a network 502 - Klein Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different
passengers/users to separate locations. Klein teaches system of multiple optionally autonomous
vehicles that can respond to multiple transportation requests from different passengers.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Cao, multiple optionally autonomous
vehicles that can be tasked by locations/users or the rideshare system to deliver packages or
people to and from separate locations by the system that manages multiple optionally
autonomous vehicles and coordinates the vehicles according to communications amongst initial
and new passengers, as taught by Klein, so that the same vehicle can avoid multiple trips by
picking up/dropping-off people and packages on a single trip and better address the
transportation needs of more than one person.
However, Demiralp teaches a cutoff time (At step 202…For example, for a given
provider matching time period, the network system can identify users from whose devices
service requests are received prior to a service request receipt cutoff time associated with the
given provider matching time period – Demiralp ¶60), and wherein the trip routing is generated
upon reaching the cutoff time (At step 203…matching parameters, the matching parameters
computed…an estimated time of arrival of the service provider at the start location, an estimated
time of arrival of the user at the start location… and the like - Demiralp Fig. 2A, ¶62, and ¶64
(the calculated arrival and travel time indicates generating trip routing related information, and
according to the step diagram of Fig 2A, the trip routing generation occurs after the cutoff time
has elapsed)).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different
passengers/users to separate locations. Demiralp teaches a network system that matches users
and transportation service providers for ridesharing vehicles which cuts-off matching and then
generates and transmits routing information to users and providers.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Cao, multiple optionally autonomous
vehicles that can be tasked by locations/users or the rideshare system to deliver packages or
people to and from separate locations by the network system the matches users and
transportation service providers for ridesharing vehicles which cuts-off matching and then
generates and transmits routing information to users and providers, as taught by Demiralp, so
that the route planning system is not overwhelmed with continuous service requests and that requests are processed more efficiently so that the same vehicle can avoid multiple trips by
picking up/dropping-off people and packages on a single trip and better address the
transportation needs of more than one person.
As per claim 16 
Cao in view of Klein and Tullimalli, discloses [t]he system of Claim 10, and as discussed above with respect to claim 10, Cao in combination with Klein discloses where in order to broadcast the identified destination to one or more second users, wherein the processor is configured to cause the system to broadcast a cutoff time, and wherein the trip routing is generated upon reaching the cutoff time.
Cao further discloses wherein the processor is configured to cause the system to (the invention is implemented in a computer program executed on a programmable computer having a processor, a data storage system, volatile and non-volatile memory and/or storage elements, at least one input device and at least one output device – Cao ¶303).
Cao does not disclose where in order to broadcast the identified destination to one or more second users, wherein the processor is configured to cause the system to broadcast a cutoff time, and wherein the trip routing is generated upon reaching the cutoff time.
However, Klein teaches where in order to broadcast (requesting adjustments to ride-sharing routes and schedules…one or more computing devices in communication over a network 502 - Klein Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)), )), the identified destination (add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s) – Klein ¶77), to one or more second users (potential additional passenger(s)… majority of the initial passenger(s) have accepted the ride-sharing request – Klein ¶77), broadcast (requesting adjustments to ridesharing routes and schedules…one or more computing devices in communication over a network 502 - Klein Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different
passengers/users to separate locations. Klein teaches system of multiple optionally autonomous
vehicles that can respond to multiple transportation requests from different passengers.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Cao, multiple optionally autonomous
vehicles that can be tasked by locations/users or the rideshare system to deliver packages or
people to and from separate locations by the system that manages multiple optionally
autonomous vehicles and coordinates the vehicles according to communications amongst initial
and new passengers, as taught by Klein, so that the same vehicle can avoid multiple trips by
picking up/dropping-off people and packages on a single trip and better address the
transportation needs of more than one person.
However, Demiralp teaches a cutoff time (At step 202…For example, for a given
provider matching time period, the network system can identify users from whose devices
service requests are received prior to a service request receipt cutoff time associated with the
given provider matching time period – Demiralp ¶60), and wherein the trip routing is generated
upon reaching the cutoff time (At step 203…matching parameters, the matching parameters
computed…an estimated time of arrival of the service provider at the start location, an estimated
time of arrival of the user at the start location… and the like - Demiralp Fig. 2A, ¶62, and ¶64
(the calculated arrival and travel time indicates generating trip routing related information, and
according to the step diagram of Fig 2A, the trip routing generation occurs after the cutoff time
has elapsed)).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different
passengers/users to separate locations. Demiralp teaches a network system that matches users
and transportation service providers for ridesharing vehicles which cuts-off matching and then
generates and transmits routing information to users and providers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cao, multiple optionally autonomous vehicles that can be tasked by locations/users or the rideshare system to deliver packages or people to and from separate locations by the network system the matches users and transportation service providers for ridesharing vehicles which cuts-off matching and then generates and transmits routing information to users and providers, as taught by Demiralp, so that the route planning system is not overwhelmed with continuous service requests and that requests are processed more efficiently so that the same vehicle can avoid multiple trips by picking up/dropping-off people and packages on a single trip and better address the transportation needs of more than one person.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/F.A.S./Examiner, Art Unit 3668  
                                                                                                                                                                                                      /Thomas Ingram/Primary Examiner, Art Unit 3668